au

sa DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00121-JAM Document 27 Filed 07/23/19 Page 1 of 3

McGREGOR W. SCOTT a 5
United States Attorney =H. & D
GRANT B. RABENN

Assistant United States Attorney . .
501 I Street, Suite 10-100 JUL 23 2019

Sacramento, CA 95814 |
Telephone: (916) 554-2700 andl piven OPER RT

Facsimile: (916) 554-2900 ere

 

 

 

 

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
2:19-CR-012 1 JAM
UNITED STATES OF AMERICA, CASE NO.
Plaintiff, 21 U.S.C. § 846 AND 841(a)(1) & (b)(1)(B) —
Conspiracy To Distribute A Controlled Substance
Vv.

JABARI MONSON,

Defendant.

INFORMATION

COUNT ONE: [21 U.S.C. § 846 and 841(a)(1) & (b)(1)(B) - CONSPIRACY TO DISTRIBUTE A

CONTROLLED SUBSTANCE]

The United States Attorney charges: TH A T
JABARI MONSON,

defendant herein, beginning at a time no later than in or around July 2018 and continuing through in or
around January 2019, in the County of Sacramento, State and Eastern District of California, and
elsewhere, did knowingly and intentionally conspired with other persons, known and unknown, to
distribute a controlled substance, to wit: marijuana, a Schedule I controlled substance, and cocaine,
//1
///
///

SUPERSEDING INFORMATION

 
oO CO NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00121-JAM Document 27 Filed 07/23/19 Page 2 of 3

cocaine base, and methamphetamine, all Schedule II controlled substances, in violation of Title 21,

United States Code, Sections 846 and 841(a)(1) & 841(b)(1)(B).

Dated:

SUPERSEDING INFORMATION

McGREGOR W. SCOTT
United States Attorney

By: Aart &. Parenn lets ellaf Myr
GRANT B. RABENN) \“/
Assistant United States Attorney

 
Case 2:19-cr-O01 24 AM ReCy A ARI MONSGR2/19 Page 3 of 3

Penalties for Information

219-CR-O121)M o's

COUNT 1: JABARI MONSON

VIOLATION: 21 U.S.C. § 846 and 841(a)(1) & (b)(1)(B) — Conspiracy to Distribute a Controlled
Substance

PENALTIES: A maximum of up to 40 years in prison and a mandatory minimum of 5 years in prison;

Fine of up to $5,000,000; or both fine and imprisonment
Supervised release of up to 5 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)
